DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending, claims 5-20 have been added, and claims 1-20 are currently under consideration for patentability under 37 CFR 1.104. Previous 35 USC 112 Rejections have been withdrawn in light of Applicant’s amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a knob operation holding member” and “a mounting restricting member” in claims 1 and 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the limitation “the operation device” lacks antecedent basis. Claim 15 is rejected due to its dependency on claim 14. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (JPH05300873).
Regarding claim 1, Takahashi discloses an external mechanism (6b, figure 8) comprising: a bending wheel (31-32, figure 7) configured to matingly engage with a bending operation knob (3-4, figure 7) of a bending operation device (see figure 7) provided to an operation section (1a, figure 7) of an endoscope (1, figure 7), the endoscope further having a knob operation holding member (this element is interpreted under 35 USC 112f as a tab/lever 3f [0028] | the endoscope is intended use) provided to the operation section of the endoscope and being displaceable between a locking position at which a rotary position of the bending operation knob is locked and a rotating position at which locking of the rotation of the bending operation knob is released (the endoscope is intended use); a motor (10-11, figure 7) configured to generate a drive force for rotating the bending wheel; a housing case (6b, figure 9) housing the bending wheel and the motor; a clamp (see mounting plate 8, figure 9 and portion of 6b where screws 9 are located, see figure 9) for detachably mounting the housing case on the operation section; and a mounting restricting member (this element is interpreted under 35 USC 112f as a rotating mechanism portion body 21 [0113] | see image below) having a surface configured to obstruct mounting of the housing case on the operation section by interfering with the knob operation holding member in a state where the knob operation holding member is disposed at a position other than the rotating position (the knob operation holding member can be rotated in a position other than the rotating position/position that can engaged with the mounting restricting member).

    PNG
    media_image1.png
    497
    455
    media_image1.png
    Greyscale

Regarding claim 2, Takahashi further discloses the knob operation holding member is a lever which is rotatably operated about a rotation axis of the bending operation knob (the endoscope is intended use), and -2-the surface is positioned at an inner periphery of the bending wheel (see location of mounting restricting member above | surface is in the inner/proximal side of the bending wheel), and the surface defines a recess (see image below), the knob operation holding member being fitted into the recess only in a state where the knob operation holding member is at the rotating position (the knob operation holding member can be rotated in a position other than the rotating position/position that can engaged with the mounting restricting member).  
Regarding claim 5, Takahashi further discloses the surface comprises a plurality of surfaces forming a concave portion (see image above).  
Regarding claim 6, Takahashi further discloses a switch (16-17, figure 8) for providing a drive control signal to the motor.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-4 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JPH05300873), in view of Maruyama (US 2007/0255103).
Regarding claim 3, Takahashi discloses an endoscope system (see figures 7-9) comprising: an endoscope (see 1, figure 7); and an external mechanism (6b, figure 8) detachably mounted on an operation section of the endoscope (removably held and fixed…[0014]), wherein the endoscope includes: a bending knob (3-4, figure 7) provided to the operation section and configured to bend a bending portion of an insertion section by being rotated (best seen in figure 13); and the external mechanism includes: a wheel (31-32, figure 7) matingly engaging with the bending knob so as to rotate the bending knob; a motor (10-11, figure 7) configured to generate a drive force for rotating the wheel; a housing case (6b, figure 9) housing the wheel and the motor; -3-a clamp (see mounting plate 8, figure 9 and portion of 6b where screws 9 are located, see figure 9) for detachably mounting the housing case on the operation section; and a mounting restricting member (this element is interpreted under 35 USC 112f as a rotating mechanism portion body 21 [0113] | see image below). Takahashi is silent regarding a knob operation holding member provided to the operation section, the knob operation holding member being displaceable between a locking position at which a rotation position of an operation knob is locked and a rotating position at which locking of the rotation of the operation knob is released by being operated, the mounting restricting member having a surface configured to obstruct mounting of the housing case on the operation section by interfering with the knob operation holding member in a state where the knob operation holding member is disposed at a position other than the rotating position.
Maruyama teaches a U-D bent state holding knob (7UD, figure 2) which is operated to hold the U-D control knob (5UD, figure 2) at any given rotation position ([0037]). A U-D bent state holding mechanism has a click leaf spring (40, figure 4) and four click projections (41-44, figure 3) that serve as click members for providing a tactile “click” feel to the rotating operation of the U-D bent state holding knob moving from the bendable portion free state to the bent-state holding state or vice-versa ([0062]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the endoscope system to have the U-D bent state holding knob (7UD, figure 2) and a bent state holding mechanism ([0062]) as taught by Maruyama. Doing so would provide a tab/lever to operate to put the operation knob in a locking or rotating position ([0062]). The modified endoscope system would have a knob operation holding member (this element is interpreted under 35 USC 112f as a tab/lever 3f [0028] | 7UD, figure 2) provided to the operation section, the knob operation holding member being displaceable between a locking position at which a rotation position of an operation knob is locked and a rotating position at which locking of the rotation of the operation knob is released by being operated ([0062]; Maruyama), and the mounting restricting member (this element is interpreted under 35 USC 112f as a rotating mechanism portion body 21 [0113] | see image below) having a surface configured to obstruct mounting of the housing case on the operation section by interfering with the knob operation holding member in a state where the knob operation holding member is disposed at a position other than the rotating position ([0062]; Maruyama | the knob operation holding member would be in a position where the mounting restriction member could not engage with it).

    PNG
    media_image1.png
    497
    455
    media_image1.png
    Greyscale

Regarding claim 4, Takahashi and Maruyama further discloses the knob operation holding member is a lever (see 7UD, figure 2; Takahashi) which is rotatably operated coaxially with a rotation axis of the operation knob (see 7UD  and 5UD, figure 3), and the surface is positioned at an inner periphery of the wheel (the surface is located on the inner side/proximal side to the wheel), and the surface defines a recess (see image above), the knob operation holding member being fitted into the recess only in a state where the knob operation holding portion is at the release position (the knob operation holding member can be rotated to a release position to be engaged with the mounting restricting member [0062], Maruyama).  
Regarding claim 12, Takahashi further discloses the surface comprises a plurality of surfaces forming a concave portion (see image above).
Regarding claim 13, Takahashi further discloses the external mechanism further comprising a switch (16-17, figure 8) for providing a drive control signal to the motor.  
Regarding claim 14, Takahashi further discloses the bending knob comprising a first bending knob (RL angle knob 4, figure 7), the bending section comprising a first bending section (RL bending section) and the operation device (see 112b rejection above)  comprising a first operation device (see figure 7), the endoscope further comprising: a second operation device (see figure 7) provided proximally relative to the first operation device; a second bending knob (UD angle knob 3, figure 7) provided to the second operation device and configured to bend a second bending portion (UD bending section) of the insertion section by being rotated; and wherein the switch is arranged next to the second bending knob (see 13-17, figure 8).  
Regarding claim 15, Takahashi further discloses a universal cord (see cable extending from 1, figure 7) extended from the second operation section; and wherein the switch is arranged between the second bending knob and the universal cord (see location of 16, figure 8 | 16 is located to the left of 3 and would be between 3 and the universal cord, see figure 8).  

Allowable Subject Matter
Claims 7-11 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        September 22, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795